Citation Nr: 0300492	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for residuals of a shell 
fragment wound (SFW) of the right leg.

2. Entitlement to service connection for a left knee 
disorder, as secondary to residuals of a SFW of the right 
leg.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied entitlement to service 
connection for PTSD, for a gunshot wound to the right lower 
leg, and for a left knee disorder.

The veteran has consistently maintained that the claimed 
wound to the right leg was the result of a shrapnel injury, 
described as a "hunk of steel" from an artillery-related 
explosion.  The issue as phrased by the RO limits 
consideration of the claim as involving the lower leg, but 
as recently as June 2002 he reported that the injury cracked 
his lower thigh bone, a section of the upper leg.  To allow 
for consideration of the upper leg, the Board has 
recharacterized this issue as stated on the title page.

With respect to the left knee disorder claim, the veteran 
has consistently maintained that its onset began many years 
after service and was caused by the in-service wound to the 
right leg, which reportedly altered his gait for many years.  
The RO denied the left knee claim as a secondary service 
connection claim.  In sum, the left knee issue has only been 
claimed and adjudicated as a secondary service connection 
claim.  To clarify the issue on appeal, the Board has 
recharacterized this issue as stated on the title page.


In June 2002, the veteran, with the assistance of his 
accredited representative, appeared at the Montgomery RO and 
testified at a personal hearing before the undersigned 
travel Member of the Board.  A transcript of the hearing has 
been associated with the claims file.

VA's statutory duty to assist extends to a liberal reading 
of the record for issues raised in all documents or oral 
testimony submitted prior to a BVA decision.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see also Douglas v. 
Derwinski, 2 Vet. App. 435 (1992).
   
In a statement received in January 2002, and in testimony 
adduced in June 2002, the veteran stated that he suffered 
from current hearing loss, which he believed to be related 
to in-service noise exposure.  The Board has construed this 
as a claim for entitlement to service connection for 
bilateral hearing loss.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial 
consideration and appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995).

With regard to the issue of entitlement to service 
connection for PTSD, the Board is undertaking additional 
development, pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1. VA has satisfied all required notification and development 
pertinent to the claims.

2. The competent evidence shows that the veteran does not 
have a current disability of the right leg as a result of 
an in-service shell fragment wound.



3. The veteran's left knee disorder is claimed to be 
proximately due to an injury that is not itself service-
connected.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
residuals of a shell fragment wound of the right leg have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).   

2. A left knee disorder is not proximately due to, the result 
of, or aggravated by a service-connected disorder.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.310(a) (2002); Sabonis v Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board 
entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  See Bernklau v. Principi, 
291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  


Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it issued its April 2001 rating 
decision or January 2002 statement of the case (SOC).  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  

In the cover letter accompanying the April 2001 rating 
decision, the RO advised the veteran of the enactment of the 
VCAA.  The RO set forth what the veteran should do to assist 
his claims and what VA would do to assist his claims, 
particularly in light of additional information.  
Furthermore, he was advised of the applicable criteria for 
entitlement to service connection by the January 2002 SOC.  
The Board notes that the VCAA made no change in the 
statutory or regulatory criteria that govern entitlement to 
service connection.

As described above, the veteran was apprised of what he must 
show to prevail in his claims, what information and evidence 
he is responsible for, and what evidence VA must secure.  VA 
has accordingly satisfied its duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The claims file does not contain any of the veteran's 
service medical records, to include either his entrance or 
separation examination.  Of particular significance, he 
reported that he was hospitalized in service for treatment 
of his shell fragment wound of the right leg.

The Board finds, however, that VA need not develop the right 
leg injury claim for these records.  Although VA's duty to 
assist in a service connection claim would normally include 
development for records that would potentially show an in-
service injury, the basis for denying the present right leg 
injury claim, i.e., that there is no current disability, 
renders the facts surrounding his alleged in-service injury 
irrelevant; even assuming he incurred such an injury in 
service, the competent medical evidence shows no residual 
injury that can be considered a current disability.

As for post-service evidence, the veteran has not identified 
any outstanding records relevant to the claims decided 
herein.  In his March 2000 VA Form 21-526, Veteran' 
Application for Compensation or Pension, he identified no 
sources of medical treatment or evaluation.  At the June 
2002 hearing, he testified at length about treatment for 
psychiatric disorders, but he only indicated that he was 
treated for his shrapnel wound at a hospital in Thailand for 
one week during active service.  The Board finds that there 
are no outstanding post-service records requiring further 
development of the claim.

As there is no current right leg injury from a shell 
fracture wound, the ordering of a VA examination is 
unnecessary.  See 38 C.F.R. § 3.159 (c)(4)(A) (2002).

Given the disposition of the right leg claim, development of 
the left knee disorder claim is unnecessary.  There being no 
service-connected right leg injury residuals, the secondary 
service connection claim fails because of the absence of 
legal merit or lack of entitlement under the law.  See 
Sabonis, supra. 

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
CAVC held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity 
to submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In light of the veteran's failure to meet his initial burden 
in the adjudication process, the Board concludes that he has 
not been prejudiced by the decision to deny his current 
appeal.  

The Board observes that the RO denied the right leg injury 
claim on the basis that there was no current disability.  
The RO's decision, however, included additional bases for 
its denial, such as whether there was, in fact, an in-
service injury as alleged.  The RO's discussion shows that 
it accorded the veteran's claim greater consideration than 
the claim in fact warranted under the circumstances.  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  He testified at a travel Board 
hearing in June 2002, and evidence was received in July 
2002.

As discussed, the Board has reviewed the evidence of record 
and determined that all notification and development actions 
required by the new legislation and the implementing 
regulations have been completed in full.  




In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released 
under conditions other than dishonorable from the period of 
service in which the disease or injury was incurred, 
provided the disability is not the result of the person's 
own willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology. McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97). 

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the 
asserted continuous symptomatology was the sworn testimony 
of the appellant himself and when "no" medical evidence 
indicated continuous symptomatology.  McManaway, 13 Vet. 
App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a 
chronic condition must still provide a medical nexus between 
the current condition and the putative continuous 
symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, 
the claimant cannot succeed on the merits of the claim.  
Voerth, 13 Vet. App. at 120.

Service connection may be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
See Harder v. Brown, 5 Vet. App. 183, 187 (1993); and Allen 
v. Brown, 7 Vet. App. 439 (1995). 

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


SFW of the Right Leg

One of the basic three requirements for prevailing on a 
claim for service connection is medical evidence of a 
current disability.  Hickson, supra.

After a careful review of the evidence of record, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
SFW residuals of the right leg because the evidence 
establishes that the veteran does not have current medical 
findings consistent with or a diagnosis of residuals of a 
SFW of the right leg.  

For instance, VA conducted an examination in July 2000, and 
a review of X-rays and magnetic resonance imaging at the 
time revealed no SFW residuals or femur abnormality in the 
right leg.  It is also significant that the evidentiary 
record shows the veteran has never received any treatment or 
evaluation post-service for SFW residuals.
  
The veteran's statements to VA that he currently suffers 
from residuals of a SFW of the right leg cannot constitute 
competent medical evidence since he is a lay witness who 
cannot render medical opinions on causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Post-service psychiatric treatment and evaluation records 
document the veteran reporting on numerous occasion that he 
was injured in the right leg by a rocket or mortar explosion 
in service from "friendly fire," which resulted in his 
receipt of a Purple Heart.  




If any such statement intimated that he currently suffered 
from residuals of that injury, it could not be considered 
competent medical evidence of a current disability because 
the veteran's lay statements to a physician, and the 
physician's transcribing of such medical history, does not 
transform the information into competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406 (1995); Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Pound v. West, 12 Vet. App. 341 (1999).

While the Board is sympathetic to the beliefs of the 
veteran, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the CAVC's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

The Board notes that it need not address the remaining 
criteria for entitlement to service connection because the 
veteran has not satisfied the requirement that he have a 
current SFW disability of the right leg.  Here, the Board 
notes that the evidentiary record raises some question as to 
whether there was a SFW to the right leg in service, but 
even assuming the veteran injured his right leg in combat, 
the competent medical evidence reflects that there is no 
current residual disability.   

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-
of-the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for residuals of a SFW of 
the right leg.  See Gilbert, supra.


Left Knee Disorder

In a statement received in February 2001, the veteran 
asserted that he injured his left knee in 1993 "from 
favoring [the] right leg over the past 20 years."  Testimony 
adduced at the June 2002 hearing restated this contention.

38 C.F.R. § 3.310(a) discusses when a condition may be 
service-connected as a secondary condition considered a part 
of the original service-connected condition.  38 C.F.R. 
§ 3.310(a).  

Despite competent evidence of a current left knee disorder, 
in the absence of a service-connected SFW to the right leg, 
there is no basis under the law to grant entitlement to 
secondary service connection for a left knee disorder.  See 
38 C.F.R. § 3.310(a); See Sabonis, 6 Vet. App. at 430 (in a 
case where the law and not the evidence is dispositive, a 
claim must be denied because of the absence of legal merit 
or the lack of entitlement under the law).


ORDER

Entitlement to service connection for residuals of a shell 
fragment wound of the right leg is denied.

Entitlement to service connection for a left knee disorder, 
as secondary to residuals of a shell fragment wound of the 
right leg, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

